STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

DAVID M. AUSTIN,
                                                                                         FILED
Claimant Below, Petitioner                                                           December 11, 2020
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0720 (BOR Appeal No. 2054072)                                       SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                   (Claim No. 2018023715)

WEST VIRGINIA DIVISION OF HIGHWAYS,
Employer Below, Respondent


                               MEMORANDUM DECISION
       Petitioner David M. Austin, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). West Virginia
Division of Highways, by Counsel James W. Heslep, filed a timely response.

        The issue on appeal is compensability. On May 16, 2018, the claims administrator rejected
the claim. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the claims
administrator’s decision to reject the claim on March 18, 2019. This appeal arises from the Board
of Review’s Order dated July 19, 2019, in which the Board of Review affirmed the decision of the
Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Austin is a stock room supervisor for the West Virginia Division of Highways. He
alleges that he developed asthma after workplace exposure to toxins, mold, and fumes. On April
9, 2012, he was treated by Mark Byrd, M.D., after experiencing symptoms while working in a
moldy work environment. Dr. Byrd’s diagnosis was asthma. On December 17, 2012, Thomas
Steele, D.O., indicated that Mr. Austin’s lingering cough could be related to asthma. Dr. Steele’s
assessment was intermittent asthma.

      Mr. Austin completed a Report of Injury on April 11, 2018, while being treated by Jennifer
Richmond, FNP, at the Robert C. Byrd Clinic. He sought treatment with Ms. Richmond because
                                                  1
of fatigue and shortness of breath. On April 23, 2018, the Employees’ and Physicians’ Report of
Occupational Injury form was completed by Mr. Austin.

        After breathing fumes and welding, Mr. Austin treated with Luke Ta, D.O., on May 1,
2018. Dr. Ta reported that Mr. Austin’s work area is next to the repair shop, and he is exposed to
diesel and gas exhaust, chemical cleaners, and welding smoke. Dr. Ta’s notes also indicate that
there was a moldy growth from a leak in 2010 that remained in disrepair until the wall was replaced
in 2012, and the insulation and roof were replaced in 2017. Dr. Ta noted, “[o]ccupational toxic
exposure and asthma leading to symptomatic shortness of breath.” Dr. Ta stated that spirometry
testing showed that the FEV1 was 93% of predicted, and his ambulatory pulse oxygen showed a
drop from 98% at rest to 93%. Mr. Austin was found to have desaturation with walking. He was
to be off work for one month so he could be seen by a Pulmonologist and Cardiologist. The
assessment was shortness of breath, occupational exposure to toxic agents in industry, and
occupational asthma. The physician’s portion of the Employees’ and Physicians’ Report of
Occupational Injury form was signed by Dr. Ta on May 4, 2018. Dr. Ta diagnosed Mr. Austin with
occupational asthma due to exposure to toxins.

       On May 16, 2018, the claims administrator denied Mr. Austin’s application for benefits on
the basis that he had not satisfied the statutory compensability requirement of an occupational
disease. Mr. Austin protested the claims administrator’s decision. On June 20, 2018, Pro-Lab
issued a Certificate of Mold Analysis with regard to the Lewisburg facility of the West Virginia
Division of Highways. The test found no elevated mold spore levels at the facility.

        On June 1, 2018, Mr. Austin saw Dr. Ta for a follow-up examination. Dr. Ta noted that he
had returned to work to drop off paperwork and had similar symptoms of worsening shortness of
breath, coughing, and a flushed face. The assessment was allergic rhinitis, intermittent asthma, and
subacute respiratory conditions due to chemicals, gases, fumes or vapors. Mr. Austin was to remain
off work until July 3, 2018. He returned to Dr. Ta on September 7, 2018, and reported that he
went back to work for four days and despite having a new air filter, he had congestion, shortness
of breath, and wheezing. Dr. Ta reported that Mr. Austin had no attacks while off work. The
assessment was exposure to toxin and asthma. Dr. Ta subsequently advised him to avoid allergens
at work until he was seen by a pulmonologist and changes were made to his workplace.

        Mr. Austin was examined at the Occupational Lung Center in Charleston, West Virginia.
In a report dated October 3, 2018, the Occupational Lung Center found Mr. Austin’s spirometry
and diffusion scores to be normal without bronchodilator medication. The pre-bronchodilator FVC
was 102% of predicted, FEV1 was 112% of predicted, and the FEV1/FVC was 82%.

       In challenging the claim, the West Virginia Division of Highways submitted an ILO report
from James T. Smith, M.D., dated October 16, 2018. Dr. Smith found no pleural or parenchymal
abnormalities to suggest occupational disease. Dr. Smith reviewed chest x-rays dated December
17, 2012, and April 11, 2018, and found both studies to be the same. He found the heart and vessels
to be within normal limits and the lungs to be clear.


                                                 2
       In support of his protest, Mr. Austin submitted progress notes of Dr. Ta dated November
9, 2018. Mr. Austin was seen for reevaluation of his condition. Dr. Ta found no changes in his
condition. The assessment was dyspnea on exertion, reactive airways dysfunction syndrome, and
exposure to toxin.

         Mr. Austin was deposed on November 19, 2018. He testified that he is sixty-three years
old, and he has been employed by the West Virginia Division of Highways for forty years. He
worked through November 30, 1997, as a stock clerk. He said that he has worked in the same
office for forty years. It is an automotive shop, and there are diesel fumes, exhaust fumes, welding
smoke, and other chemicals. He testified that he complained about the fumes for years. Due to
leaks, mold became a problem. The office had to replace ceiling tiles on multiple occasions. He
purchased a mold detection kit and placed them on top of his computer for a day. He put them in
a sealed envelope and mailed them for review at Pro Lab in Florida. He testified that an air purifier
system runs continuously in his office, and they constantly have to reorder filters due to poor air
quality. He testified that he has been regularly exposed on a daily basis to dust, fumes, and/or mold
during the time of his employment. He was first diagnosed with intermittent asthma in 2012. He
testified that on April 11, 2018, he started work at his normal time when he experienced a bad
flush feeling. He told his co-worker that he felt like he was having a heart attack. He immediately
went to the Robert C. Byrd Clinic. The Clinic conducted an EKG, took his blood pressure and
performed x-rays. He was told to take it easy for a few days. After he returned to work, he found
out that his x-rays showed chronic obstructive pulmonary disease. He was taken off work until
September of 2018. Mr. Austin testified that he continues to have the same symptoms and admits
that the air purifier helps.

        On March 18, 2019, the Office of Judges issued an Order affirming the rejection of the
claim by the claims administrator. The Office of Judges concluded that the preponderance of the
evidence fails to demonstrate that Mr. Austin’s respiratory problems were incurred in the course
of and as a result of his employment. Specifically, the Office of Judges found that he failed to
present reliable medical evidence linking his alleged condition to his employment. As such, he
failed to meet his burden of proving that his respiratory problems are compensable. The Board of
Review adopted the finding of fact and conclusions of law of the Office of Judges and affirmed
the decision in an Order dated July 19, 2019.

        After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. The evidentiary record presents no definitive diagnosis of Mr. Austin’s condition and
no unequivocal statement of causation of such condition. The evidentiary record does show a
potential diagnosis of sarcoidosis that has neither been confirmed nor denied. However, the current
claim demonstrates a complete lack of reliable medical evidence linking Mr. Austin’s alleged
condition to his employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                 3
                                  Affirmed.

ISSUED: December 11, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              4